Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 03/25/2021 incorporates previously indicated allowable subject matter into the independent claims which overcomes the prior art of record and place the application in condition for allowance.  

Allowable Subject Matter
Claims 2-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was mentioned in the previous Office Action, the closest prior art are Yumisashi (US 2017/0335750), Seko (US 2017/0009894) and Suzuki (US 2017/0211460). The prior art teaches of various examples of rotary ball valves used as refrigerant control valves similar to applicant’s invention. In particular, the prior art teaches a key feature of the claimed invention in which the spring-biased movable valve seats comprises opposite surface areas that are equal which allows for fluid forces acting on opposite sides of the valve seat to cancel each other regardless of the position of the rotary valve which allows the spring force to maintain sealing engagement which is similar to the applicant’s main invention. However, notice that the claimed invention comprises additional structure and features which are not found in the prior art. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the valve device (10) comprising the valve housing (12), the movable unit (19, 20, 22), the valve member (18), the biasing member (28), the first pressure receiving surface (191), the second pressure receiving surface (192), the sleeve sealing member (24), the seal holding member (26) and the spacer member (14) in combination with all the limitations as claimed in claims 2-10 and as shown in at least Fig. 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753